Citation Nr: 1810658	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to head injury.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from August 1988 to December 1991.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has since been transferred to Chicago, Illinois.

In September 2017, the Veteran had a personal hearing before the undersigned VLJ.  During his hearing, the Veteran explained that his intention was to service connect headaches as caused by a head injury in service, and not a TBI, which was the issue adjudicated below.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue, as set forth above.
 
In this decision, the Board is granting service connection for headaches, as well as for right ear hearing loss.  The issue of entitlement to service connection for left ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's headaches incepted in service.

2.  His right ear hearing loss is related to acoustic trauma during service.


CONCLUSION OF LAW

The criteria for service connection are met for headaches and for right ear hearing loss.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is diagnosed with chronic headaches.

The Veteran asserts that he did not have headaches prior to service.  During service, he reports that he was repairing his truck and the drive shaft fell down on the top of his head.  His STRs show this injury occurred in May 1991.  In July 1991, he complained of headaches at the top of his head.  His records do not contain a separation examination, but his entrance examination does not show preexisting headaches.

Following service, the Veteran asserts he continued to have frequent headaches.  The record shows complaints in the late 1990's and 2000's.  The Veteran's treating physician, in May 2012, opined that the injury in service caused the headaches.  He noted that the Veteran did not have headaches prior to the injury, and that they had continued to the present time.  

Based on the available evidence, the Board finds that all doubt should be resolved in the Veteran's favor, and that service connection for headaches is established.  The Veteran is competent to report the onset and frequency of his headaches, and that they have persisted since service.  Although his medical records are not overflowing with complaints of his headaches, the Board finds that his reports are credible, and that the record sufficiently supports that he has had chronic headaches over the years.  The Board notes that his treating physician has found his statements to be credible, and that there is nothing in the record that suggests his headaches are related to any other cause.  Accordingly, further development is unnecessary, and service connection for headaches is granted.

The record shows the Veteran has right ear hearing loss that is considered disabling for VA purposes.  See 38 C.F.R. § 3.385.

The May 2017 VA examiner opined that right ear hearing loss was likely related to service.  She indicated the Veteran separated from service in 1991, and that he was an infantryman.  His duties included rifleman and assistant dragon gunner, and acoustic trauma is conceded.  The Veteran entered service with normal hearing in all frequencies.  The hearing test conducted in September 2013 showed a configuration that is consistent with loud noise exposure as an etiology.  She also noted that hearing tests in 2016 and 2017 remained stable, thus suggesting that the source of the noise exposure is not in his current civilian life, but is of longstanding duration.  

Based on this evidence, the Board finds service connection for right ear hearing loss is warranted.


ORDER

Service connection is granted for headaches.

Service connection is granted for right ear hearing loss.





REMAND

The Veteran was given a left ear hearing test in September 2017, but the results are not located in the file.  On remand, his left ear shall be retested.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file all records, including the audiogram, related to his September 2017 VA hearing test.

2.  Make arrangements for the Veteran to have his left ear hearing tested, and ensure that the actual results are presented in the report.  An opinion on etiology is NOT requested.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim remaining on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


